U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                        ________________________

                            No. ACM 39638
                        ________________________

                          UNITED STATES
                              Appellee
                                   v.
                         Ross P. ESCOBAR
            Staff Sergeant (E-5), U.S. Air Force, Appellant
                        ________________________

       Appeal from the United States Air Force Trial Judiciary
                         Decided 18 June 2020
                        ________________________

Military Judge: Jefferson B. Brown (arraignment); Bradley A. Morris.
Approved sentence: Dishonorable discharge, confinement for 2 years, re-
duction to E-1, and forfeiture of $800.00 pay per month for 2 years. Sen-
tence adjudged 28 October 2018 by GCM convened at Minot Air Force
Base, North Dakota.
For Appellant: Captain M. Dedra Campbell, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Captain Kel-
sey B. Shust, USAF; Mary Ellen Payne, Esquire.
Before J. JOHNSON, POSCH, and RAMÍREZ, Appellate Military
Judges.
Judge RAMÍREZ delivered the opinion of the court, in which Chief
Judge J. JOHNSON and Judge POSCH joined.
                        ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                          ________________________
                      United States v. Escobar, No. ACM 39638


RAMÍREZ, Judge:
    A general court-martial composed of a military judge sitting alone found
Appellant guilty, contrary to his pleas, of one specification of sexual assault in
violation of Article 120, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 920. 1 He was found not guilty of two specifications of dereliction of duty in
violation of Article 92, UCMJ, 10 U.S.C. § 892. The military judge sentenced
Appellant to a dishonorable discharge, confinement for two years, reduction to
the grade of E-1, and forfeiture of $800.00 pay per month for two years. The
convening authority approved the adjudged sentence.
     Appellant raises two issues on appeal: (1) whether the sexual assault con-
viction is legally and factually sufficient, and (2) whether the military judge
abused his discretion by admitting evidence of an uncharged sexual assault to
show propensity under Mil. R. Evid. 413 to prove the charged sexual assault.
Finding no error, we affirm.
                                   I. BACKGROUND
A. Sexual Assault of Airman First Class PM
    Airman First Class (A1C) 2 PM enlisted in the Air Force in August 2015
when he was 19 years old. He arrived at his first duty station at Minot Air
Force Base (AFB), North Dakota, where a flight chief introduced him to his
supervisor, Appellant. On duty, A1C PM and Appellant would ride together in
the same truck, going to and from jobs and would pick up tools or aircraft gen-
eration equipment. A1C PM described his initial impression of Appellant as a
nice and helpful supervisor.
   In June of 2016, while Appellant was assigned on temporary duty (TDY) to
an installation in England, Appellant contacted A1C PM and invited him to
Appellant’s house once Appellant returned to Minot AFB. A1C PM agreed
though he had never socialized with Appellant or been to Appellant’s house.
Appellant offered they could drink and get to know each other better, and A1C
PM testified he was “excited” to receive Appellant’s invitation.
     A1C PM had been assigned to work mid-shift, from 2330 to 0800 hours, for
about two to three weeks when Appellant returned from his TDY. On 28 June
2016, after completing his shift, A1C PM went to his dorm room, changed into
civilian clothes, and drove to Appellant’s house. He would later recall eating
little more than a meal at midnight and a pastry at 0300 during his shift, which


1All references in this opinion to the Uniform Code of Military Justice, Rules for
Courts-Martial, and Military Rules of Evidence are to the Manual for Courts-Martial,
United States (2016 ed.).
2   At the time of the incident in question, A1C PM held the rank of Airman (E-2).


                                            2
                  United States v. Escobar, No. ACM 39638


was the last time he ate before the incident in question. A1C PM was scheduled
to return to work in the evening that same day.
    A1C PM arrived at Appellant’s house between 0930 and 1000 hours. Ap-
pellant met A1C PM in his garage and they drove together in Appellant’s ve-
hicle to a gas station to purchase alcohol. Because A1C PM was underage, Ap-
pellant purchased a 1.75 liter bottle of whiskey and some soda. On the drive
back, Appellant told A1C PM that while he was in England, Appellant was
lying in bed and woke up to one of Appellant’s friends performing oral sex on
him, and that Appellant was “okay” with it. Appellant also described an occa-
sion when Appellant watched his friends having sex at a party. A1C PM testi-
fied the conversation made him very uncomfortable, but he “just smiled and
shrugged it off” and did not tell Appellant that the conversation made him un-
comfortable.
    When they returned to Appellant’s house, Appellant gave A1C PM a tour
of his house, put on a movie, and prepared mixed drinks with the alcohol Ap-
pellant bought at the gas station. Throughout the day, Appellant told A1C PM
more stories about his sexual encounters with friends in England while encour-
aging A1C PM to drink, and eventually they both finished the bottle of whis-
key. A1C PM recalled drinking at least three strong mixed drinks that Appel-
lant prepared, but he did not consider himself an experienced drinker and had
never before consumed the types of drinks Appellant prepared, much less the
amount of alcohol A1C PM consumed.
    At one point, Appellant went to use the bathroom and invited A1C PM to
join him. A1C PM stood up from Appellant’s couch and was “[p]retty tipsy” and
“sluggish,” testifying he felt “[l]ike when you stand up and everything kind of
moves a little bit.” He explained he had consumed alcohol past the point where
he felt he could drive home safely. As they urinated in the toilet together with
their penises exposed, Appellant commented, “damn [A1C PM] . . . [n]ice dick”
or words to that effect. A1C PM found this weird and “laughed it off” because
Appellant’s statement made him uncomfortable. A1C PM recalled drinking af-
ter the restroom incident but testified that he experienced gaps in his memory.
He explained, “I know I was at point A. I know I was at point B,” and yet “I
can’t remember the time in between” because “[m]y memory was very spo-
radic.”
    A1C PM recalled leaving the bathroom and returning to the living room
couch. His next memory was sitting on the edge of a bed in Appellant’s guest
bedroom upstairs, still clothed, and with his feet off of the floor. A1C PM was
sobbing and felt depressed. Although he could not recall at trial why he was so
emotional, he did recall that Appellant was on his left side comforting him us-
ing a feminine voice that was not Appellant’s normal tone of voice. On cross-



                                       3
                   United States v. Escobar, No. ACM 39638


examination, A1C PM explained he was “really upset and depressed,” because
he would “never be good enough” and “d[id]n’t feel loved.”
    Toward the end of Appellant’s consoling of A1C PM, A1C PM recalled using
his left arm in a “subdued pushback” of Appellant to indicate he wanted Ap-
pellant to stop kissing him, “[b]ut it wasn’t very powerful, so it didn’t really
stop anything.” Though A1C PM cannot recall how the kissing started, on
cross-examination A1C PM thought he kissed Appellant back, acknowledging
he thought the two were “French kissing” and “making out” even though A1C
PM “didn’t want to” and “didn’t really like it.” He “remember[ed] kissing and
then [he] blacked out.”
    As before, A1C PM could not recall how much time had elapsed but next
recalled sitting on the side of the bed, still in Appellant’s guest room. This time
he was closer to the edge of the bed, his feet were touching the floor, and he
was naked from the waist down. A1C PM testified that as his memory came to,
his penis was in Appellant’s mouth, and Appellant “was giving [him] oral.” A1C
PM explained, “I remember at some point putting up some kind of resistance
but I don’t know[,]” and “I wanted it to stop but I just couldn’t make it stop.”
A1C PM’s memory went out again, and he next recalled standing naked behind
Appellant with his penis near Appellant’s buttocks. Then his memory went out
again.
    A1C PM next recalled walking from the guest bedroom across the hall to
Appellant’s room, looking down at himself, realizing he was naked, feeling “so
weird,” and not knowing why he was walking. Then his memory went out
again. A1C PM remembered waking up in Appellant’s bed with Appellant next
to him, but he had no memory of laying down. A1C PM explained that as he
woke up, Appellant was playing “footsies” with him and using Appellant’s foot
to caress his own. A1C PM pulled his foot away and asked Appellant “why are
you doing that?” Although A1C PM could not remember the dialogue, they be-
gan to talk, and then Appellant put his head in A1C PM’s lap, which made A1C
PM “super-uncomfortable.” A1C PM asked Appellant, “why is your head in my
lap?” and “why are you doing that?” which prompted Appellant to stop.
    A1C PM testified he had never been as drunk as he was when he was at
Appellant’s house. Between 2230 to 2300 hours, A1C PM still felt drunk and
wanted to leave because he “needed to get out” even though he was drowsy and
“intoxicated.” Both A1C PM and Appellant knew that A1C PM was scheduled
to work and had to arrive at his unit before midnight. Appellant called the
Aircraft Maintenance Unit and let them know that A1C PM would be late or
would not be in at all. Although A1C PM did not feel sober enough to drive a
vehicle, he drove his jeep from Appellant’s house to Minot AFB because he
“d[id]n’t want to be [t]here anymore” and did not want to be late for work.



                                        4
                    United States v. Escobar, No. ACM 39638


    Unbeknownst to A1C PM, the Security Forces at Minot AFB had received
a tip of a drunk driver in a vehicle matching the description of A1C PM’s vehi-
cle. Security Forces personnel were waiting for A1C PM at the gate where he
was apprehended for suspicion of driving while intoxicated. A1C PM submitted
to a breathalyzer test after being apprehended. At 0011 hours his blood alcohol
content (BAC) 3 measured at 0.107 and five minutes later his BAC level was
0.118. A1C PM received nonjudicial punishment for this.
    After the Government rested, the Defense called Dr. TL as an expert wit-
ness in the field of forensic toxicology, who was qualified as expert on the ef-
fects of alcohol on the human body. Dr. TL testified that the alcohol elimination
rate is approximately 0.01 to 0.02 per hour. Dr. TL went on to clarify that it
would take five or more hours for the average person to go from a BAC of 0.3
to a 0.2, and another five hours (or ten hours total) to get to a 0.1, and a full 15
hours to get to 0. Dr. TL also explained that for most people at a BAC of 0.3,
they are unable to walk, incoherent, and a step right before unconsciousness. 4
    A1C PM did not initially report the incident that gave rise to the charges
in this case. Instead, A1C PM spoke with Appellant about the incident, and
Appellant assured him that it would not happen to anyone else. However,
shortly before A1C PM reported what happened to him, he heard from another
person in the squadron. In speaking with this person, A1C PM had reason to
believe that a similar incident happened with another Airman after A1C PM’s
incident with Appellant, and A1C PM felt responsible. It was this concern that
led A1C PM to report Appellant’s conduct.
B. The Prior Sexual Assault under Mil. R. Evid. 413
   BK enlisted in the Air Force in April of 2008. Although he and Appellant
met during technical training in Texas, they were in different schools and had
very little interaction. In September of 2011, while BK was stationed in Eng-
land, he was informed through a mutual friend, Technical Sergeant (TSgt) AD,
that Appellant was visiting. BK, TSgt AD, and Appellant decided to go out
drinking at a nearby pub. BK was 23 years old at the time.



3 Pursuant to Mil. R. Evid. 201(b)(2) we take judicial notice that BAC (Blood Alcohol
Content) refers to the percent of alcohol in a person’s blood stream. A BAC of 0.10
percent means that an individual’s blood supply contains “one part alcohol for every
1,000 parts blood.” Office of Alcohol and Policy Education, The Buzz on the Buzz: What
is BAC?, Stanford Univ., https://alcohol.stanford.edu/alcohol-drug-info/buzz-
buzz/what-bac (last visited May 21, 2020).
4The BAC of .3 is taken from the trial testimony and reflects a time/BAC computation
starting with the A1C PM’s known BAC (0.107) at a known time (0011 hours), along
with the time A1C PM started drinking, and the amount A1C PM was drinking.


                                          5
                  United States v. Escobar, No. ACM 39638


    While they were drinking, Appellant asked BK sexual questions. Although
BK could not recall verbatim the questions that Appellant was asking him, he
did recall the nature of the conversation being sexual. BK testified Appellant
asked “if I was gay or if I’d ever considered being with a male. If I’d ever
thought about being bisexual.” BK put Appellant on notice he was “straight as
an arrow.” TSgt AD was in the vicinity of Appellant and BK, but he was not at
the table when Appellant was questioning BK about his sexual orientation. BK
found Appellant’s questions “were weird” and made him uncomfortable. Later
that night, Appellant put his arm around BK, but it was not “a typical bro-type
hug” and BK “kind of brushed it off.” This stood out to BK because as he ex-
plained “[i]t followed some very probing questions about my lifestyle.” Appel-
lant put his arm around BK very soon after Appellant asked BK the sexually-
charged questions. BK explained that it was at this point that he “was putting
two and two together that this was a little awkward” for BK. BK was not com-
fortable with Appellant’s arm being around him. While they were out, BK
drank between seven and nine alcoholic drinks.
    After the pub, the three Airmen took a cab to TSgt AD’s house to sleep.
TSgt AD went to his own room, which left a sectional couch for BK and Appel-
lant to share. The couch had a long side and a short side. BK slept on the long
side and Appellant slept on the short side. BK testified that when he laid down,
he was still fully dressed in the clothes he wore that evening, including a pair
of khaki pants and socks. Before falling asleep, BK recalled that Appellant was
playing with BK’s feet.
    During the night, BK woke up to find that his penis was outside of his
pants, and Appellant was near BK on his knees. BK was shocked and asked
Appellant, “What the f**k are you doing?” Appellant then darted into the
kitchen and possibly exited the residence using a back door because that was
the last BK saw of Appellant. BK immediately called the Sexual Assault Re-
sponse Coordinator, who instructed BK not to shower or change clothes and to
be ready to be picked up. BK agreed to a sexual assault forensic examination
(SAFE), which included swabs of his penis to gather evidence of any DNA for-
eign to his own that might be present on parts of BK’s body. As a result of the
incident, BK sought counseling, and sought advice from a chaplain, his par-
ents, and TSgt AD before deciding to file a restricted report of sexual assault.
BK separated from the Air Force in October 2014 without changing his re-
stricted report to unrestricted.
    Approximately five years after BK’s incident with Appellant, TSgt AD con-
tacted BK to share the allegations in A1C PM’s case. While presumably the
information TSgt AD provided to BK was hearsay and incomplete, TSgt AD
asked BK if he would be willing to speak with an agent of the Air Force Office
of Special Investigations about his experience with Appellant. As a result of


                                       6
                  United States v. Escobar, No. ACM 39638


this conversation, BK decided to disclose to military investigators the re-
stricted report he made of the incident with Appellant that happened in Sep-
tember of 2011.
     Prior to trial, the Government conducted forensic testing of the evidence
collected during BK’s SAFE. Doctor (Dr.) DW, a forensic biologist at the De-
fense Forensic Science Center, U.S. Army Criminal Investigation Laboratory,
determined that Appellant’s DNA had been present on BK’s penis to a scien-
tific certainty that was “one quintillion times more likely if it originated from
[Appellant] then if it originated from an unknown” source. At trial, Appellant
did not challenge that it was his DNA that was tested. However, Dr. DW did
explain a concept called “secondary transfer.” Dr. DW explained, “A secondary
transfer would be if you came into contact with an individual and then you
were to touch a second object. And then that second object is what’s tested for
DNA. So there’s an intermediary step between person one’s DNA and finding
that person on a different object.” When Dr. DW was asked to provide an opin-
ion as to whether transfer DNA occurred in this case – that is, BK had Appel-
lant’s DNA on his hand from earlier in the night, then BK touched his own
penis – Dr. DW explained, “in this case the only DNA profile I detected in this
sample was that of [Appellant]. I did not detect any of [BK’s] own DNA which
I would not expect in a secondary transfer event.”
                                II. DISCUSSION
A. Legal and Factual Sufficiency
   1. Law
    We review issues of legal and factual sufficiency de novo. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Washington, 57 M.J. 394, 399
(C.A.A.F. 2002) (citation omitted). Our assessment of legal and factual suffi-
ciency is limited to the evidence produced at trial. United States v. Dykes, 38
M.J. 270, 272 (C.M.A. 1993) (citations omitted).
    The test for legal sufficiency of the evidence is “whether, considering the
evidence in the light most favorable to the prosecution, a reasonable factfinder
could have found all the essential elements beyond a reasonable doubt.” United
States v. Turner, 25 M.J. 324, 324 (C.M.A. 1987) (citation omitted); see also
United States v. Humpherys, 57 M.J. 83, 94 (C.A.A.F. 2002) (citation omitted).
“[I]n resolving questions of legal sufficiency, we are bound to draw every rea-
sonable inference from the evidence of record in favor of the prosecution.”
United States v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001) (citations omitted).
    “The test for factual sufficiency is whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, the court is convinced of the accused’s guilt beyond a reasonable



                                       7
                  United States v. Escobar, No. ACM 39638


doubt.” United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000) (citation and in-
ternal quotation marks omitted). “In conducting this unique appellate role, we
take ‘a fresh, impartial look at the evidence,’ applying ‘neither a presumption
of innocence nor a presumption of guilt’ to ‘make [our] own independent deter-
mination as to whether the evidence constitutes proof of each required element
beyond a reasonable doubt.’” United States v. Wheeler, 76 M.J. 564, 568 (A.F.
Ct. Crim. App. 2017) (alteration in original) (quoting Washington, 57 M.J. at
399), aff’d, 77 M.J. 289 (C.A.A.F. 2018). “The term reasonable doubt . . . does
not mean that the evidence must be free from conflict.” Id. (citing United States
v. Lips, 22 M.J. 679, 684 (A.F.C.M.R. 1986)).
   In Appellant’s case, the elements of the specification of the charge of sexual
assault in violation of Article 120, UCMJ, included the following: (1) that at or
near Minot, North Dakota, on or about 28 June 2016, Appellant committed a
sexual act upon A1C PM by causing A1C PM’s penis to penetrate the mouth of
the Appellant; (2) that A1C PM was incapable of consenting to the sexual act
due to impairment by alcohol; and (3) that Appellant knew or reasonably
should have known A1C PM was incapable of consenting. See Manual for
Courts-Martial, United States (2016 ed.) (MCM), pt. IV, ¶ 45.b.(3)(f).
       The term “consent” means a freely given agreement to the con-
       duct at issue by a competent person. An expression of lack of
       consent through words or conduct means there is no consent.
       Lack of verbal or physical resistance or submission resulting
       from the use of force, threat of force, or placing another person
       in fear does not constitute consent. A current or previous dating
       or social or sexual relationship by itself or the manner of dress
       of the person involved with the accused in the conduct at issue
       shall not constitute consent.
MCM, pt. VI, ¶ 45.a.(g)(8)(A).
    “Lack of consent may be inferred based on the circumstances of the offense.
All the surrounding circumstances are to be considered in determining
whether a person gave consent, or whether a person did not resist or ceased to
resist only because of another person’s actions.” MCM, pt. IV, ¶ 45.a.(g)(8)(C).
    A “person who is substantially incapable of appraising the nature of the
sexual conduct due to impairment or unconsciousness resulting from consump-
tion of alcohol cannot consent.” United States v. Prather, 69 M.J. 338, 342–43
(C.A.A.F. 2011) (citation omitted). “Consent requires a freely given agreement
by a competent person.” Id. at 343. Further, a person is “incapable of consent-
ing” when that person lacks “the cognitive ability to appreciate the sexual con-
duct in question or [lacks] the physical or mental ability to make and to com-
municate a decision about whether they agreed to the conduct.” United States


                                       8
                  United States v. Escobar, No. ACM 39638


v. Pease, 75 M.J. 180, 185 (C.A.A.F. 2016) (internal quotation marks and cita-
tion omitted). Additionally, “a person can be awake and conscious and still be
incapable of consenting.” United States v. Bailey, 77 M.J. 11, 14 (C.A.A.F. 2017)
(citing Pease, 75 M.J. at 186) .
   Generally,
       it is a defense to an offense that the accused held, as a result of
       ignorance or mistake, an incorrect belief of the true circum-
       stances such that, if the circumstances were as the accused be-
       lieved them, the accused would not be guilty of the offense. If the
       ignorance or mistake goes to an element requiring premedita-
       tion, specific intent, willfulness, or knowledge of a particular
       fact, the ignorance or mistake need only have existed in the mind
       of the accused. If the ignorance or mistake goes to any other el-
       ement requiring general intent or knowledge, the ignorance or
       mistake must have existed in the mind of the accused and must
       have been reasonable under all the circumstances. However, if
       the accused’s knowledge or intent is immaterial as to an ele-
       ment, then ignorance or mistake is not a defense.
Rule for Courts-Martial 916(j)(1).
   Mistake of fact was an affirmative defense available in this case, which
required Appellant to have an honest and reasonable mistake of fact as to A1C
PM consenting to the oral sex. See United States v. McDonald, 78 M.J. 376, 379
(C.A.A.F. 2019). “For the defense of mistake of fact to exist, the ignorance or
mistake of fact must have existed in the mind of the accused and must have
been reasonable under all the circumstances.” Id. (internal quotation marks
and citation omitted).
   2. Analysis
    The Government, in Charge I and its Specification, alleged that Appellant,
on or about 28 June 2016, committed a sexual act upon A1C PM by causing
A1C PM’s penis to penetrate the mouth of Appellant, when A1C PM was inca-
pable of consenting to the sexual act due to impairment by alcohol, and that
condition was known or reasonably should have been known by Appellant, in
violation of Article 120, UCMJ.
    In attacking the sufficiency of the evidence to support his conviction, Ap-
pellant takes the same two-pronged approach he did at trial. First, Appellant
argues that A1C PM consented to the sexual activity because A1C PM was not
so intoxicated that he was incapable of consenting. Second, and in the alterna-
tive, Appellant argues the evidence shows he labored under a mistaken belief
as to consent. We disagree.



                                       9
                  United States v. Escobar, No. ACM 39638


    As explained in detail below, and after drawing every reasonable inference
from the evidence in the record in favor of the Government, the court finds a
reasonable factfinder could have found all the essential elements were met,
and that the Government disproved the defense of mistake of fact as to consent
beyond a reasonable doubt. Additionally, after taking a fresh, impartial look at
the evidence, applying neither a presumption of innocence nor a presumption
of guilt to make our own independent determination as to whether the evidence
constitutes proof of each required element beyond a reasonable doubt, and af-
ter weighing the evidence in the record of trial and making allowances for not
having personally observed the witnesses, we are convinced of Appellant’s guilt
beyond a reasonable doubt.
      a. Victim’s Inability to Consent
    Appellant argues that A1C PM, even if intoxicated, was capable of consent-
ing and was in control of his mental and physical faculties. However, the evi-
dence at trial was contrary to this position. A1C PM was 20 years old and,
although he had previously consumed alcohol, he was not an experienced
drinker. He had never had those particular mixed drinks before, and he had
never felt as drunk as he did on the afternoon of the incident in question. Ad-
ditionally, it was Appellant who prepared the drinks, and it was Appellant who
encouraged A1C PM to drink and to continue drinking.
    As to A1C PM’s level of intoxication at the time of the oral sex, A1C PM
testified that he started drinking at some point after 1000 hours, and a breath-
alyzer test administered to A1C PM shortly after midnight reported his BAC
was at least .107. From the expert’s testimony, a factfinder could reasonably
conclude that even accounting for a faster alcohol elimination rate, A1C PM
had a very high BAC at the time of the assault.
    Here, A1C PM’s effects from the alcohol began as him feeling “pretty tipsy”
and “sluggish,” to having everything move when he stood up. Then he experi-
enced gaps in his memory. While A1C PM described his memory as not know-
ing what would happen “between point A and point B” and that his memory
was “very sporadic throughout;” he found himself at one point sobbing and not
knowing why; and recalled things like walking from one room to another and
feeling “weird” and not knowing why he was walking; he was clear as to what
he saw, felt, and experienced. From the testimony, a factfinder could reasona-
bly conclude that A1C PM’s lack of recall was due to the large amounts of al-
cohol he had consumed.
    While Appellant argues that there is no evidence that A1C PM was passed
out or unconscious while receiving oral sex, and in a similar vein contends that
A1C PM was coherently communicating immediately before the oral sex and




                                      10
                  United States v. Escobar, No. ACM 39638


was actively participating in sexual activity, A1C PM’s testimony directly con-
tradicts this position. By the time A1C PM’s memory comes back to him, Ap-
pellant already had A1C PM’s penis in his mouth. As to whether A1C PM was
communicating before the oral sex, there is nothing in the record that he com-
municated consent. Based on his testimony about his confusion as to what was
happening and his inability to respond to prevent unwanted acts from occur-
ring, a rational factfinder could conclude that the reason was because A1C PM
was too intoxicated to effectuate consent.
    Appellant cites United States v. Nicely, No. ACM 36730, 2007 CCA LEXIS
322, at *4, *9–10 (A.F. Ct. Crim. App. 15 Aug. 2007) (unpub. op.) for the prop-
osition that this court found the named victim capable of consenting even
though she was intoxicated and did not remember having sexual intercourse
with the accused. Appellant quotes this court in explaining that a “lack of
memory does not always equate to a lack of consent.” Appellant’s reliance on
Nicely is misplaced. While the quote is correct, in Nicely, there were observers
to the sexual encounter who could speak to the objective actions of the named
victim and the accused, which indicated the named victim was a “consenting
and willing participant.” Id. at *2–3, *9–10. Here, the only testimony before
the court was A1C PM’s recollections, which indicated he was confused and
unwilling, and the scientific evidence as to his BAC levels.
    The evidence in the record leads the court to conclude that A1C PM lacked
“the cognitive ability to appreciate the sexual conduct in question or [lacked]
the physical or mental ability to make and to communicate a decision about
whether [A1C PM] agreed to the conduct.” Pease, 75 M.J. at 185 (internal quo-
tation marks and citation omitted). Since A1C PM was “substantially incapa-
ble of appraising the nature of the sexual conduct due to impairment or uncon-
sciousness resulting from consumption of alcohol,” he could not consent to the
oral sex. See Prather, 69 M.J. at 342–43. As such, the court finds that, consid-
ering the evidence in the light most favorable to the Prosecution, a reasonable
factfinder could have found that the victim was incapable of consenting. Addi-
tionally, after weighing the evidence in the record of trial and making allow-
ances for not having personally observed the witnesses, the court is convinced
of the accused’s guilt beyond a reasonable doubt.
      b. Mistake of Fact
    Over the Government’s objection, and pursuant to trial defense counsel’s
request, the military judge considered the mistake of fact defense with regards
to consent as to the sexual assault offense. Appellant claims that “there was
no evidence that [Appellant] should have believed A1C PM was incapable of
consenting.” Appellant then suggests that there was no testimony that A1C
PM was slurring, falling down, vomiting, talking incoherently, or passing out
while Appellant was performing oral sex on him. As this is a similar argument

                                      11
                   United States v. Escobar, No. ACM 39638


to the one just discussed in this opinion, the court will not reiterate the facts,
but notes that these facts could easily lead a factfinder to conclude that it would
not be reasonable to believe that a 20-year-old who was highly intoxicated and
that had never had any social interaction with Appellant consented to oral sex.
    Appellant gives seven reasons why the evidence shows he honestly believed
A1C PM consented to the sexual conduct: (1) A1C PM never told Appellant to
stop telling him sexually explicit stories, (2) it was A1C PM that exposed his
penis to Appellant in the bathroom, (3) A1C PM did not “communicate any
discomfort” when Appellant complimented A1C PM’s penis, (4) it was A1C PM
that told Appellant he did not feel loved, (5) A1C PM did not stop Appellant
from kissing him, (6) A1C PM moved into a better position to receive oral sex,
and (7) A1C PM had an erection. However, we final a rational factfinder would
not be so convinced, and we ourselves are not convinced.
    First, A1C PM did not have to tell Appellant to stop telling him sexually
explicit stories in order to manifest lack of consent. Simply put, nervous silence
in response to inappropriate sexual remarks by one’s supervisor cannot rea-
sonably be interpreted as indicating consent. Second, it was Appellant’s sug-
gestion to go to the bathroom at the same time, not A1C PM’s suggestion.
Third, Appellant’s assertions are contradicted by A1C PM’s testimony. A1C
PM was clear that when he realized Appellant was kissing him, he used a sub-
dued pushback with his left arm to try to stop the kissing. There is nothing
before the court that would persuade us that Appellant had an honest and rea-
sonable mistake of fact as to A1C PM consenting to the oral sex. It is up to the
factfinder to determine which parts of A1C PM’s testimony to believe. See
United States v. Collier, 1 M.J. 358, 366 (C.M.A. 1976) (the determination of
the accuracy and the weight of the testimony of any witness is for the fact-
finder); United States v. Smith, 33 M.J. 527, 533 (A.F.C.M.R. 1991) (citations
omitted), aff’d, 35 M.J. 138 (C.M.A. 1992) (the factfinder has the discretion to
determine the appropriate weight to give the evidence). The military judge as
the factfinder could rationally conclude that the Government proved beyond a
reasonable doubt that Appellant was not reasonably mistaken as to consent.
    Considering the evidence in the light most favorable to the Government,
we find that a rational factfinder could have found Appellant guilty beyond a
reasonable doubt of all the elements of sexual assault as charged. Further-
more, after weighing all the evidence in the record of trial and having made
allowances for not having personally observed the witnesses, we are convinced
of Appellant’s guilt beyond a reasonable doubt. Therefore, we find Appellant’s
conviction both legally and factually sufficient.
B. Admission of Prior Sexual Assault under Mil. R. Evid. 413.
   1. Law


                                        12
                   United States v. Escobar, No. ACM 39638


    A military judge’s decision to admit evidence is reviewed for an abuse of
discretion. United States v. Solomon, 72 M.J. 176, 179 (C.A.A.F. 2013) (citation
omitted). An abuse of discretion occurs when the reasoning of the military
judge is clearly untenable and amounts to a denial of justice. United States v.
Travers, 25 M.J. 61, 62 (C.M.A. 1987) (citation omitted). In order for this court
to reverse a military judge’s decision based on an abuse of discretion, we must
have far more than a difference of opinion. Id. (citation omitted). Instead, this
court must find that the military judge’s decision or ruling was arbitrary, fan-
ciful, or clearly unreasonable or erroneous. Id. (citation omitted).
    Mil. R. Evid. 413(a) provides that “[i]n a court-martial proceeding for a sex-
ual offense, the military judge may admit evidence that the accused committed
any other sexual offense. The evidence may be considered on any matter to
which it is relevant.” This includes using evidence of an uncharged sexual as-
sault to prove the accused has a propensity to commit sexual assault. See
United States v. James, 63 M.J. 217, 220 (C.A.A.F. 2006).
    The United States Court of Appeals for the Armed Forces (CAAF) has ar-
ticulated three “threshold findings” that a military judge must make before
admitting evidence under Mil. R. Evid. 413: (1) the accused is charged with an
offense of sexual assault; (2) the evidence proffered is evidence of his commis-
sion of another sexual assault; and (3) the evidence is relevant under Mil. R.
Evid. 401 and 402. United States v. Wright, 53 M.J. 476, 482 (C.A.A.F. 2000).
If the findings are found in the affirmative, then the military judge applies a
Mil. R. Evid. 403 balancing test. Id.
    The CAAF has further held that in conducting the Mil. R. Evid. 403 bal-
ancing test, a military judge should consider factors such as
       the strength of the proof of the prior act; the probative weight of
       the evidence; the potential to present less prejudicial evidence;
       the possible distraction of the fact-finder; the time needed to
       prove the prior conduct; the temporal proximity of the prior
       event; the frequency of the acts; the presence of any intervening
       circumstances; and the relationship between the parties.
United States v. Berry, 61 M.J. 91, 95 (C.A.A.F. 2005) (citing Wright, 53 M.J.
at 482).
   2. Analysis
    At issue on appeal is the military judge’s admission under Mil. R. Evid. 413
of Appellant’s uncharged sexual assault of BK in September of 2011. Specifi-
cally, although Appellant acknowledges that the military judge applied the cor-
rect legal test, he argues that the military judge abused his discretion applying
the facts to the law. Recognizing that the abuse of discretion standard is a strict
one, we find that the military judge reasonably applied the applicable standard

                                        13
                   United States v. Escobar, No. ACM 39638


to the facts before him, and the military judge did not abuse his discretion in
permitting BK’s testimony for the purpose of Mil. R. Evid. 413.
    The military judge was the factfinder on the motion, as well as the fact-
finder at trial. He issued a written ruling on the Defense’s motion in limine to
exclude evidence offered under Mil. R. Evid. 413. In the written ruling, the
military judge made findings of fact, which we find were not clearly erroneous.
Citing United States v. Solomon, 72 M.J. 176, 179 (C.A.A.F. 2013), the military
judge articulated the correct burden of proof which was that as the proponent
of the evidence, the Government had the burden to show the admissibility of
the evidence by a preponderance of the evidence. The military judge set forth
the correct tests for admissibility under Mil. R. Evid. 413 and Mil. R. Evid. 403.
With the facts and the legal standard, the military judge then applied the
Wright factors and the Mil. R. Evid. 403 balancing test.
   The military judge found the uncharged act Appellant committed against
BK in September 2011 was evidence under Mil. R. Evid. 413(d)(3) of contact,
without consent, between any part of the Appellant’s body and BK’s genitals.
The military judge found that the factfinder could find by a preponderance of
the evidence that an offense occurred based on the evidence presented by BK
and forensic evidence of DNA obtained from BK and Appellant. Further, the
military judge found that the evidence would tend to support the contention
that Appellant had demonstrated a propensity to commit sexual assault upon
a non-consenting person.
    Appellant claims that the military judge abused his discretion as to the
second and third Wright factors as well as under the Mil. R. Evid. 403 balanc-
ing test. Specifically, Appellant first argues that the military judge erroneously
concluded Appellant sexually assaulted BK by performing oral sex on him
without his consent. Appellant then claims that the military judge erroneously
concluded that evidence was relevant to show consent or lack of consent. In
Appellant’s argument with respect to the third Wright factor, he does not elab-
orate as to how the military judge abused his discretion but simply argues that
the probative value of the uncharged misconduct was substantially outweighed
by the danger of unfair prejudice pursuant to Mil. R. Evid. 403.
    Appellant’s arguments as to how the military judge abused his discretion,
do not convince us that the military judge’s finding was arbitrary, fanciful, or
clearly unreasonable or erroneous. See Travers, 25 M.J. at 62 (citation omit-
ted). It is clear that Appellant has a difference of opinion with the military
judge’s findings and conclusions, but this is not sufficient to find that the mil-
itary judge abused his discretion. Instead, we find the military judge did not
abuse his discretion as explained below.




                                       14
                   United States v. Escobar, No. ACM 39638


   As to the second Wright factor, the military judge concluded that BK’s tes-
timony and the DNA evidence was sufficient to find that it was evidence under
Mil. R. Evid. 413 of contact, without consent, between any part of Appellant’s
body and BK’s genitals, and that a factfinder could find by a preponderance of
the evidence that the incident occurred. We agree with the military judge.
While there was no testimony of anyone seeing any part of Appellant’s body on
BK’s penis, the evidence provided was strong.
    While they were out drinking, Appellant first tested the sexual waters by
asking BK if he had ever considered being with a male. After BK told him no
in no uncertain terms, Appellant next pushed the issue by asking BK sexual
questions, making BK feel uncomfortable. Later in the evening, Appellant put
his arm around BK, but it was not “a typical bro-type hug.” Then, at the end of
the night while Appellant and BK had to sleep on the same couch, BK recalled
that Appellant was playing with BK’s socked feet. BK fell asleep with all his
clothes on, but at some point in the night, BK woke up to find that his penis
was outside of his pants, and Appellant was on his knees near him. While BK
did not see Appellant sexually assault him, Appellant’s DNA was found on
BK’s penis. This is convincing evidence that a part of Appellant’s body was on
BK’s penis while BK was unable to consent because he was asleep or otherwise
unconscious. We find that the military judge did not abuse his discretion as to
this factor.
    As to the third Wright factor, the military judge concluded that the evidence
of Appellant sexually assaulting BK was relevant to A1C PM’s case under Mil.
R. Evid. 401 and 402. The military judge found that the evidence would tend
to support the contention that Appellant has demonstrated a propensity to
commit sexual assault upon nonconsenting males and that each incident oc-
curred under similar circumstances. We find that the military judge did not
abuse his discretion as to this factor.
     Although United States v. Hyppolite, 79 M.J. 161 (C.A.A.F 2019), was de-
cided on the basis of Mil. R. Evid. 404(b), the CAAF also did a Mil. R. Evid 401
analysis, and we find it instructive as to the third Wright factor as it dealt with
an accused charged with sexually assaulting more than one victim with com-
mon factors in the evidence. The CAAF held that the two military judges ad-
dressing the same issue at Hyppolite’s court-martial did not abuse their dis-
cretion in deciding that the accused had a common plan or scheme to take ad-
vantage of sleeping victims who had been drinking, and that evidence of a com-
mon plan or scheme was admissible under the rubric of uncharged misconduct.
Id. at 167. Hyppolite dealt with a common plan or scheme where the evidence
of each victim shared factors such as the relationship of the victims to the ac-
cused, the circumstances surrounding the alleged commission of the offenses,



                                        15
                   United States v. Escobar, No. ACM 39638


alcohol, sleeping victims or victims falling asleep, and the nature of the mis-
conduct. Id. at 162–63.
    Similar to Hyppolite, here both incidents involved eight similar character-
istics among the victims that relate to victim identity, basis of knowledge be-
tween Appellant and victim, alcohol, and memory issues. The similar charac-
teristics between the incidents involving A1C PM and BK include the follow-
ing: (1) a young male victim 20 to 23 years of age; (2) both victims knew Appel-
lant only through the Air Force; (3) both victims were interacting with Appel-
lant socially for the first time at the time of the wrongdoing; (4) Appellant had
sexually-charged conversations with both victims; (5) both victims consumed a
significant amount of alcohol; (6) neither victim recalled the beginning of the
sexual assault; (7) both victims claimed that Appellant at some point played
with their feet; and (8) Appellant performed sexual acts on each victim while
the victim was incapable of consenting due to sleep or consumption of alcohol.
     Therefore, all three Wright factors were met – Appellant was charged with
an offense of sexual assault, the evidence proffered was evidence of his com-
mission of another sexual assault; and the evidence was relevant. As to the
Mil. R. Evid. 403 balancing test, the military judge took into account legislative
intent that evidence of prior sexual offenses should be admissible. The military
judge has support in appellate jurisprudence. The CAAF has stated that “in-
herent in [Mil. R. Evid.] 413 is a general presumption in favor of admission.”
Berry, 61 M.J. at 94–95 (citing Wright, 53 M.J. at 482–83). The military judge
also took into account the inherent prejudicial effect that this evidence may
have upon an accused. The military judge then found that the time between
offenses was not too distant and concluded with a full Mil. R. Evid. 403 analy-
sis.
    We find the military judge did not abuse his discretion in admitting Appel-
lant’s conduct with BK under Mil. R. Evid 413. While such evidence carries a
risk of unfair prejudice to an accused, that risk is minimized in a case tried by
a military judge who is presumed to know the law and apply it correctly. See
United States v. Erickson, 65 M.J. 221, 225 (C.A.A.F. 2007) (citation omitted).
With no indication to the contrary, and applying this presumption, we are con-
fident the military judge properly applied the evidence of Appellant sexually
assaulting BK.
                               III. CONCLUSION
     The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred. Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




                                       16
             United States v. Escobar, No. ACM 39638


Accordingly, the findings and the sentence are AFFIRMED.


               FOR THE COURT



               CAROL K. JOYCE
               Clerk of the Court




                               17